Citation Nr: 0821676	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
As support for his claim, the veteran testified at a hearing 
before RO personnel in August 2006.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a May 1989 
rating decision, which the Board confirmed in an October 1992 
decision; the veteran did not appeal the Board's decision.

2.  The RO continued to deny service connection for PTSD in a 
more recent October 1997 rating decision, concluding that new 
and material evidence had not been submitted to reopen the 
claim; the Board confirmed the RO's denial in a June 2001 
decision, and the veteran again did not appeal the Board's 
decision.

3.  There is additional evidence since that June 2001 Board 
decision, however, which is relevant, not cumulative or 
redundant of evidence previously considered, and raises a 
reasonable possibility of substantiating the PTSD claim.

4.  The veteran has a diagnosis of PTSD attributed to 
traumatic experiences (stressors) during his tour in Vietnam.

5.  While not all of the veteran's alleges stressors have 
been verified, or presumed to have occurred, there is 
credible evidence corroborating the occurrence of at least 
one claimed stressor - specifically, involving mortar 
attacks in June 1970.




CONCLUSIONS OF LAW

1.  The October 1992 and June 2001 Board decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2007); 
38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1104 (2007).

2.  New and material evidence has been submitted since that 
June 2001 decision, however, to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since, as will be explained, the Board is reopening the 
veteran's claim on the basis of new and material evidence - 
and then granting service connection on the merits, there is 
no need to discuss whether there has been compliance with the 
notice-and-duty-to-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

The reopening of the claim, and grant, also means the Board 
need not discuss whether the veteran has received the type of 
new-and-material-evidence notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), including in terms of 
apprising him of the specific reasons his claim was 
previously denied because the Board is reopening and granting 
his claim, regardless.  See, too, VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).



New and Material Evidence to Reopen the Claim

The RO denied service connection for PTSD in a May 1989 
rating decision.  In an October 1992 decision, on appeal, the 
Board confirmed that denial.  The veteran did not appeal the 
Board's decision.  Therefore, that decision, which subsumed 
the prior RO decision, is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2007).  

The RO subsequently confirmed the denial by way of November 
1995 and October 1997 rating decisions, determining that new 
and material evidence had not been submitted to reopen the 
PTSD claim.  And in a June 2001 decision, the Board confirmed 
those denials, also determining that new and material 
evidence had not been submitted to reopen the PTSD claim.  
The veteran again did not appeal  Therefore, the Board's June 
2001 decision, which subsumed the prior RO decisions, is also 
final and binding on him based on the evidence then of 
record.  That decision is the last final and binding decision 
regarding the claim.  The Court has held that in determining 
whether new and material evidence has been submitted to 
reopen a claim, it is only necessary to consider the evidence 
added to the record since the last time the claim was denied 
on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(italics added for emphasis).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In the previous final October 1992 and June 2001 decisions, 
the Board denied the claim because, although the evidence of 
record revealed a then current diagnosis of PTSD, there was 
no credible supporting evidence that the claimed in-service 
stressors alleged by the veteran had actually occurred, and 
no medical evidence of a link between his then current PTSD 
symptoms and his alleged in-service stressors.

The veteran filed his current petition to reopen his claim 
for service connection for PTSD in April 2004.  Therefore, 
the amended regulation defining what constitutes new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final June 2001 Board decision.  Specifically, the 
report of an April 2008 VA psychological examination provides 
medical evidence of a link between the veteran's current PTSD 
diagnosis and one of his alleged in-service stressors 
involving duty as a "tunnel rat."  In addition, in a 
February 2008 report, the Joint Services Records Research 
Center (JSRRC), formally known as the U.S. Armed Services 
Center for Unit Records Research (USASCURR), verified 
elements of one his alleged stressors involving a mortar 
attack by the enemy in June 1970 at Fire Support Base (FSB) 
Katum near the Cambodia border resulting in several 
casualties of U.S. soldiers.  Thus, this evidence provides 
some corroboration of one of his claimed in-service 
stressors.  


Presuming the credibility of this evidence, as required by 
Justus, these reports relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim because they suggest 
the veteran has PTSD as a result of events that occurred 
during his military service - and, in particular, during his 
tour in Vietnam.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  
That is to say, this evidence is new and material and his 
PTSD claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Governing Laws and Regulations for Service Connection for 
PTSD

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As already mentioned, the establishment of service connection 
for PTSD, in particular, requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (the Board must make a specific finding as to 
whether the veteran engaged in combat).

Conversely, if VA determines the veteran did not engage in 
combat with the enemy, or that his alleged stressor does not 
involve combat, his lay testimony, by itself, is insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
that corroborates his testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  That said, corroboration of every 
detail of a claimed stressor, including his 
personal participation, is not required; rather, he only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  Just because, however, a 
physician or other health professional accepted an 
appellant's description of his military experiences as 
credible and diagnosed him as  suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  The veteran's own statements will not be sufficient.  
Id.

When, however, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran contends that he suffers from PTSD as the result 
of the following stressors in Vietnam:  (1) he indicates that 
he volunteered as a "tunnel rat" from December 1969 to July 
1970, which involved hand-to-hand combat with enemy soldiers 
and killing in close quarters; (2) he says he witnessed his 
"best friend" [redacted] killed by a land mine explosion; (3) he 
also claims that at one point he had to load body bags of 
fallen soldiers on board a helicopter; (4) and he alleges 
that in June 1970, during a mortar attack near the border 
with Cambodia, he saw two fellow soldiers burn to death.  See 
his stressor statements dated in September 1991, December 
2001, and January 2006; his Travel Board hearing testimony 
dated in January 2001 and personal hearing testimony dated in 
August 2006; and the VA social services summary dated in 
April 1981 and VA examination report dated in April 2008.

Upon review of the evidence of record, service connection for 
PTSD is warranted.

The veteran's service medical records (SMRs) include the 
report of a March 1971 consultation sheet showing he was 
referred to the mental health clinic because of an anxiety 
problem.  The report of his January 1972 separation 
examination, however, is unremarkable for any indication of 
complaints and/or a diagnosis of a psychiatric disorder - 
including a stress or anxiety related mental illness 
(keeping in mind that VA did not adopt the PTSD nomenclature 
until many years later, in 1980 or thereabouts).

The veteran's service personnel records (SPRs) show he served 
in the Republic of Vietnam from November 1969 to April 1970 
with the Headquarters Company, 1st Engineer Battalion, 1st 
Infantry Division.  Thereafter, he served from April 1970 to 
October 1970 in the 3rd Battalion, 13th Artillery, 25th 
Infantry Division (first, with C battery, then with 
Headquarters Company, and again with C battery).  His 
military occupational specialty (MOS) was a tank turret 
repair specialist.  His awards and decorations on his DD Form 
214 include the National Defense Service Medal, the Republic 
of Vietnam Campaign Medal w/60 device, the Vietnam Service 
Medal with two bronze service stars, the Army Commendation 
Medal, and the Vietnam Civil Action Medal.  Although he 
served in Vietnam during 1969 and 1970, and he alleges that 
his duties as a "tunnel rat" involved combat, his SPRs do 
not reflect receipt of any medals, badges, or decorations 
that specifically denote combat an enemy force.  His SPRs 
also do not confirm that he was a "tunnel rat" at any point 
during his tour in Vietnam.  As well, his SMRs are negative 
for any evidence of a wound during service that could relate 
to combat.  See VAOPGCPREC 12-99 (October 18, 1999).

Therefore, because there is no clear evidence of combat with 
the enemy, there must be credible supporting evidence that 
the veteran's claimed in-service stressors actually occurred.  
38 C.F.R.  § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395.  In essence, his assertions that he 
engaged in combat with the enemy are not ignored, but are 
insufficient, by themselves, to establish the occurrence of a 
combat-related stressor through his lay testimony alone.

With regards to current disability, the claims file does 
contain medical evidence diagnosing PTSD in accordance with 
VA regulation.  38 C.F.R. § 3.304(f).  Specifically, 
beginning in 1980 and continuing to the present day, VA and 
private inpatient and outpatient records reflect ongoing 
treatment and diagnoses of PTSD due to the veteran's Vietnam 
experiences.  His VA treatment records also document symptoms 
of PTSD including nightmares, hyper vigilance, flashbacks, 
insomnia, anxiety, and depression.  Nonetheless, there still 
must be credible supporting evidence that the claimed in-
service stressors attributable to his PTSD diagnosis actually 
occurred.  38 C.F.R.  § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.



With regards to his alleged stressor involving seeing his 
"best friend [redacted]" killed, the veteran has not provided 
the full name of his best friend or a buddy statement from 
another service member to confirm that his "best friend" 
was killed.  Without such information, VA cannot attempt to 
verify this claimed event.  See 38 C.F.R. §3.159(c)(2)(i) (in 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).

As to the incident involving the body bags, there is also no 
evidence that the veteran was assigned to a graves 
registration unit that would have entailed his direct 
exposure to the bodies of fallen soldiers.  Again, he has not 
submitted any buddy statement to confirm this stressor.  In 
addition, VA is not obligated to verify stressors that are 
too vague.  See VA Adjudication Procedures Manual, M21-1MR, 
Part IV.ii.1.D.14.d.  

As for the remaining stressors, however, involving duties as 
a "tunnel rat" and seeing soldiers burned alive during an 
enemy mortar attack, there is at least some limited credible 
supporting evidence that elements of these alleged in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f)(3).  In 
particular, in a February 2008 report, the JSRRC verified 
elements of the stressor involving a mortar attack on the 
veteran's unit by the enemy in June 1970 at FSB Katum 
near the border with Cambodia resulting in several casualties 
of U.S. soldiers (he alleges these soldiers were burned 
alive).  In addition, in an earlier March 1992 report, the 
U.S. Army and Joint Services Environmental Support Group 
(ESG) noted that, given the veteran's particular unit 
assignment during the Vietnam War, it was "possible" that 
he performed duties as a "tunnel rat."  In fact, the ESG 
submitted a "Tunnel Rat After Action Report" dated in 
February 1970 showing there were members of the veteran's 
military unit involved in these types of dangerous and 
stressful operations, although there was no specific evidence 
the veteran, himself, was involved.  In any event, there is 
no specific information suggesting he was not present during 
these alleged incidents.  Concerning this, a stressor need 
not be corroborated in every detail.  Pentecost, 16 Vet. App. 
at 128.  


It is also significant that both VA and private medical 
personnel have repeatedly found the veteran's PTSD symptoms 
and description of some of his stressors to be credible - 
though this is a factual rather than medical determination.  
Still, overall, there is greater probative evidence 
supporting the occurrence of the specific stressor involving 
the mortar attack near the Cambodian border than the 
veteran's allegations regarding his "tunnel rat" trauma.

Finally, there is medical evidence of a link between current 
PTSD symptomatology and several of the claimed in-service 
stressors, including the ones about which there is sufficient 
independent verification.  38 C.F.R. § 3.304(f).  
Specifically, the April 2008 VA psychological examiner opined 
that the veteran has PTSD due to his "tunnel rat" 
experiences involving close-quarter combat.  The examiner was 
"unable" to comment on whether the veteran's current PTSD 
is related to his other mortar attack stressor since the 
veteran did not specifically discuss that incident with the 
examiner.  Regardless, it is important to keep in mind that 
he did in fact discuss the mortar attack stressor previously 
with other VA evaluating physicians.  In particular, an 
August 1998 VA mental health treatment record documents a 
diagnosis of PTSD in the context of the mortar attack 
stressor.  And as indicated, elements of this stressor have 
been sufficiently corroborated by JSRRC as credible.  

So giving him the benefit of the doubt, certain elements of 
his stressors are sufficiently corroborated; thus, service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  This decision does not in any way suggest 
that all of his present psychiatric impairments are the 
result of his military service.  See VA examination report 
dated in April 2008 at page 18.  But that notwithstanding, 
the precise nature and extent of his now service-connected 
PTSD is not before the Board at this time.  Only when the RO 
rates the PTSD will this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).




ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  

Service connection for PTSD is granted.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


